NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-15592

                Plaintiff-Appellee,             D.C. Nos.
                                                2:20-cv-01073-APG
 v.                                             2:18-cr-00055-APG-GWF-1

CEMONE CHAMPAGNE LEWIS,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Cemone Champagne Lewis appeals from the district court’s judgment

denying his 28 U.S.C. § 2255 motion to vacate his conviction and sentence.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Lewis’s counsel has filed a

brief stating that there are no grounds for relief, along with a motion to withdraw



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. We have provided Lewis the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the briefing and record pursuant to Penson v.

Ohio, 488 U.S. 75, 80 (1988), discloses that the certified issue provides no basis

for appellate relief. See Graves v. McEwen, 731 F.3d 876, 880-81 (9th Cir. 2013).

         Lewis’s counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                           2                                  21-15592